Case 20-18445-JKS           Doc 484       Filed 10/21/20 Entered 10/21/20 12:48:27                   Desc Main
                                         Document     Page 1 of 10



      UNITED STATES SECURITIES AND
      EXCHANGE COMMISSION
      Alan S. Maza
      New York Regional Office
      Brookfield Place, 200 Vesey St., Suite 400
      New York, New York 10281
      Phone: (212) 336-1100
      Fax: (212) 336-1345
      Email: Mazaa@sec.gov

                          IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF NEW JERSEY
      - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
      In re                                                            Chapter 11 Case No.
                                                                       20-18445 (JKS)
      RTW RETAILWINDS, INC., et al.,
                                                                       Jointly Administered
                                               Debtors.                Objection Deadline: October 21, 2020
                                                                         Hearing Date: October 28, 2020
      - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

          LIMITED OBJECTION OF THE U. S. SECURITIES AND EXCHANGE
          COMMISSION TO APPROVAL OF THE DISCLOSURE STATEMENT
                    AND CONFIRMATION OF THE DEBTORS’
                        JOINT PLAN OF LIQUIDATION

                The U.S. Securities and Exchange Commission (“SEC” or “Commission”), a

      statutory party to these proceedings, 1and the federal agency responsible for

      enforcement of the federal securities laws, objects to approval of the Disclosure

      Statement (“Disclosure Statement”) and confirmation of the Chapter 11 Joint Plan of

      Liquidation (“Plan”) of RTW Retailwinds, Inc. and its affiliated debtors (collectively,

      “RTW” or the “Debtors”), filed September 30, 2020. In support of its limited

      objection, the SEC respectfully states as follows: 2




      1 As a statutory party in corporate reorganization proceedings, the Commission “may raise and may
      appear and be heard on any issue[.]” 11 U.S.C. § 1109(a).

      2 Unless separately defined herein, capitalized terms have the meanings ascribed to them in the Plan.

                                                               1
Case 20-18445-JKS         Doc 484    Filed 10/21/20 Entered 10/21/20 12:48:27           Desc Main
                                    Document     Page 2 of 10



                                         INTRODUCTION

             As a general matter, nondebtor third party releases contravene Section 524(e)

      of the Bankruptcy Code, which provides that only debts of the debtor are affected by

      the Chapter 11 discharge provisions. Such releases have special significance for

      public investors because they enable nondebtors to benefit from a debtor’s

      bankruptcy by obtaining their own releases with respect to past misconduct, including

      violations of the federal securities laws or breaches of fiduciary duty under state law.

      This concern is implicated here, where the Debtors are seeking to bar public

      shareholders and holders of subordinated claims from asserting claims against the

      released parties.

             While such releases may be allowed in the Third Circuit in “extraordinary

      cases,” no extraordinary facts are present here. Gillman v. Continental Airlines (In re

      Continental Airlines), 203 F.3d 203, 212 (3d Cir. 2000). In the absence of such

      extraordinary circumstances, courts in this Circuit have held that third party releases

      of non-debtors may be allowed if they are consensual. See In re Emerge Energy

      Servs. LP, No. 19-11563 (KBO), 2019 Bankr. LEXIS 3717, at *53 (Bankr. D. Del.

      Dec. 5, 2019); In re Washington Mutual, Inc., 442 B.R. 314, 352 (Bankr. D. Del.

      2011); In re Zenith Electronics Corp., 241 B.R. 92, 111 (Bankr. D. Del. 1999)); see

      also In re Arrowmill Dev. Corp., 211 B.R. 497, 506-07 (Bankr. D.N.J. 1997) (court

      held that debtors must give creditors and interest holders an opportunity to

      individually consent to the release, apart from voting on the plan).

             Although the Debtors may claim that the inclusion of an opt-out provision

      renders the releases consensual with respect to public shareholders and holders of



                                                  2
Case 20-18445-JKS         Doc 484    Filed 10/21/20 Entered 10/21/20 12:48:27               Desc Main
                                    Document     Page 3 of 10



      subordinated claims, their silence does not constitute “consent” to third party releases

      in our view. Here, the nonconsensual character of the releases is especially troubling

      because: (i) they apply to investors who are not receiving any consideration and are

      not entitled to vote on the Plan; and (ii) the Debtors are liquidating so there could be

      no assertion that the releases are necessary for an effective reorganization.

                In addition, under the Supreme Court’s ruling in Stern v. Marshall, 3 the

      Bankruptcy Court lacks jurisdiction to approve non-consensual third party releases

      that involve state law claims between non-debtors.

                                            BACKGROUND

                The Debtors are a specialty women’s retailer operating through retail stores

      and online sales platforms. (Discl. St. at 13) On July 13, 2020 (the “Petition Date”),

      the Debtors filed voluntary petitions for relief under Chapter 11 of the Bankruptcy

      Code in this Court. Prior to RTW’s bankruptcy filing, its stock traded on the NYSE

      until it was delisted on July 6, 2020. (Discl. St. at 14) Since July 7, 2020, the stock

      has been quoted on the OTC Pink marketplace under the ticker RTWI. (Id.)

                As of the Petition Date, the Debtors had approximately $20 million in

      outstanding borrowings under their ABL facility and Letters of Credit and at least

      $200 million of unsecured trade debt. (Discl. St. at 16)

                 On September 30, 2020, the Debtors filed the Plan and Disclosure Statement.

      The Plan provides for the liquidation of the Debtors through the sale of assets,

      including its physical stores and ecommerce platforms, and distribution of sale

      proceeds to unsecured creditors on a pro rata basis through a liquidation trust. (Disc.


      3
          Stern v. Marshall, 564 U.S. 462 (2011).


                                                    3
Case 20-18445-JKS        Doc 484      Filed 10/21/20 Entered 10/21/20 12:48:27                      Desc Main
                                     Document     Page 4 of 10



      St. at 26) RTW’s public shareholders (Class 8) and holders of Subordinated Claims 4

      (Class 7) are deemed to reject the Plan and will not receive any distribution. (Id.)

              The Third Party Releases (the “Releases”) provide releases in favor of: (a) the

      Debtors; (b) the Creditors’ Committee; (c) the members of the Creditors’ Committee

      (but only in their capacity as such); (d) the Prepetition Credit Parties and (e) with

      respect to each of the foregoing in clauses (a) through (d) such Person’s or Entity’s

      predecessors, successors and assigns, current and former Affiliates, subsidiaries,

      beneficial owners, current or former officers, directors, managers, principals,

      shareholders, direct and indirect equity holders, general partners, limited partners,

      members, employees, agents, financial advisors, attorneys, accountants, investment

      bankers, consultants, representatives, and other professionals, in their capacity as

      such. (Plan at 9-10). The Releases are for any and all claims and causes of action and

      a wide range of other obligations, but exclude claims arising from gross negligence,

      fraud, or willful misconduct. (Plan at 37)

              The Releases appear to bind all holders of claims and interests, including

      public shareholders and holders of Subordinated Claims, who do not affirmatively opt

      out of, or fail to file a confirmation objection to, the Releases. (Id.)




      4 “Subordinated Claim” is defined in the Plan to mean “any Claim that is subordinated, pursuant to
      section 510(b) of the Bankruptcy Code or otherwise, including any Claims arising from rescission of a
      purchase or sale of a Security of any Debtor or an Affiliate of any Debtor, which Security is not an
      Interest, for damages arising from the purchase or sale of such a Security, or for reimbursement or
      contribution allowed under section 502 of the Bankruptcy Code on account of such a Claim.” (Plan at
      10)


                                                        4
Case 20-18445-JKS      Doc 484     Filed 10/21/20 Entered 10/21/20 12:48:27                Desc Main
                                  Document     Page 5 of 10



                                           DISCUSSION

              I.      The Releases are not consensual and do not satisfy the standard to
                      be approved as nonconsensual releases.

              A. The Releases are not consensual.

              The Releases here are not consensual because the Plan deems consent to the

      Releases to be established based on silence or a failure to opt out. In the SEC’s view,

      all shareholders and holders of Subordinated Claims should be required to

      affirmatively opt in to the Releases in order to be bound by them. See In re Emerge

      Energy Servs. LP, No. 19-11563 (KBO), 2019 Bankr. LEXIS 3717, at *54 (Bankr. D.

      Del. Dec. 5, 2019) (“the Court cannot on the record before it find that the failure of a

      creditor or equity holder to return a ballot or Opt-Out Form manifested their intent to

      provide a release. Carelessness, inattentiveness, or mistake are three reasonable

      alternative explanations”) (emphasis added); Washington Mutual, 442 B.R. at 355

      (“[f]ailing to return a ballot is not a sufficient manifestation of consent to a third party

      release”); In re Exide Techs., 303 B.R. 48, 74 (Bankr. D. Del. 2003) (court found

      nondebtor releases consensual and binding only on creditors and interest holders

      voting to accept the plan); cf. In re Spansion, Inc., 426 B.R. 114, 144-45 (Bankr. D.

      Del. 2010) (court found releases consensual only with respect to parties voting to

      accept the Plan, and unimpaired creditors deemed to have accepted the Plan). Thus,

      simply failing to return an opt-out form or abstaining from voting or voting to reject a

      plan but failing to opt out of the releases does not constitute “consent.” But see In re

      Indianapolis Downs, LLC, 486 B.R. 286, 306 (Bankr. D. Del. 2013) (in nonpublic

      company case that sets forth the minority view among published opinions in this

      district, nondebtor releases deemed consensual with respect to both impaired creditors

                                                   5
Case 20-18445-JKS      Doc 484    Filed 10/21/20 Entered 10/21/20 12:48:27               Desc Main
                                 Document     Page 6 of 10



      who abstained from voting on the Plan, and those who voted to reject the plan and did

      not otherwise opt out of the releases).

             “Courts generally apply contract principles in deciding whether a creditor

      consents to a third party release.” In re SunEdison, Inc., 576 B.R. 453, 458 (Bankr.

      S.D.N.Y. 2017), citing Washington Mutual, Inc., 442 B.R. at 352; Emerge Energy,

      2019 Bankr. LEXIS 3717 at *53-54.

             The Court in Emerge Energy enumerated the basic contract principles under

      which consent to the Release may be implied from silence:

          For the Court to infer consent from the nonresponsive creditors and equity
          holders, the Debtors must show under basic contract principles that the
          Court may construe silence as acceptance because (1) the creditors and
          equity holders accepted a benefit knowing that the Debtors, as offerors,
          expected compensation; (2) the Debtors gave the creditors and equity
          holders reason to understand that assent may be manifested by silence or
          inaction, and the creditors and equity holders remained silent and inactive
          intending to accept the offer; or (3) acceptance by the creditors and equity
          holders can be presumed due to previous dealings between the parties.

      Emerge Energy, 2019 Bankr. LEXIS at **53-54.

             None of the situations enumerated above apply here. The Debtors cannot rely

      on the silence of RTW’s public shareholders and holders of Subordinated Claims,

      who are receiving no consideration, as a manifestation of their acceptance of the

      Releases. Indeed, there can be no contractual consent by silence because the Debtors

      are not offering anything of benefit to these parties. Rather, they are extinguishing a

      right these investors may have against non-debtor third parties unless they

      affirmatively object by submitting an opt-out form or file a formal objection with the

      bankruptcy court. This is a particularly onerous requirement to place on public

      investors, many of whom must rely on broker-dealer intermediaries to deliver the



                                                 6
Case 20-18445-JKS        Doc 484      Filed 10/21/20 Entered 10/21/20 12:48:27                       Desc Main
                                     Document     Page 7 of 10



      appropriate forms and instructions to them. 5 Instead, only those investors who

      demonstrate an intent to be bound by the Releases through an opt-in should be

      deemed to consent to the Releases.

              B. The Non-Debtor Releases do not satisfy the standard to be approved as
                 nonconsensual because they are not: (i) fair to the releasing parties; (ii)
                 necessary to the reorganization; and (iii) supported by the facts of this
                 case.________________________________________________________

              The Debtors cannot show that the Releases are “consensual,” nor can they

      justify the imposition of the Releases on a non-consensual basis. The Third Circuit

      has indicated that allowing non-consensual non-debtor releases is an “extraordinary

      remedy” that should be used only sparingly. See In re Continental Airlines, 203 F.3d

      203, 217 (3rd Cir. 2000). 6 The hallmarks of permissible non-consensual non-debtor

      releases include: (i) fairness, particularly whether the release was given in exchange

      for fair consideration, beyond what the class was entitled to as creditors under the

      plan; (ii) necessity to the reorganization; and (iii) specific factual findings to support


      5
        RTW’s shares continue to trade and, as a result, a buyer who purchases shares after the notice of
      non-voting status was distributed would not automatically receive that notice. The buyer would have
      to contact the broker-dealer to request the relevant forms. But such shareholder could nonetheless be
      bound by the Releases, which apply to conduct up to the Effective Date of the Plan (which will occur
      after plan confirmation). See In re Hexcel Corp., 239 B.R. 564, 566 (N.D. Cal. 1999) (potential
      claimants must be given notice that their interests may be affected by the bankruptcy proceeding).

      6 In Continental Airlines, the Third Circuit rejected a plan provision that released and permanently
      enjoined shareholder lawsuits against present and former officers and directors who were not in
      bankruptcy. The court held that the release and injunctive provisions fell squarely into the Section
      524(e) prohibition because they amounted to nothing more than a lockstep discharge of nondebtor
      liability. The Court held open the possibility that “there are circumstances under which [it] might
      validate a nonconsensual release that is both necessary and given in exchange for fair consideration,”
      Id. at 214, n.11, but made this comment in light of releases and permanent injunctions issued in such
      extraordinary cases as Robins, Manville, and Drexel; See Menard-Sanford v. Mabey (In re A.H. Robins
      Co.), 880 F.2d 694 (4th Cir. 1989); MacArthur Co. v. Johns-Manville Corp. (In re Johns-Manville
      Corp.), 837 F.2d 89 (2d Cir.1988); Drexel Burnham Lambert Trading Corp. v. Drexel Burnham
      Lambert Group, Inc. (In re Drexel Burnham Lambert Group, Inc.), 960 F.2d 285 (2d Cir. 1992); see
      also Deutsche Bank AG v. Metromedia Fiber Network, Inc. (In re Metromedia Fiber Network, Inc.),
      416 F.3d 136, 143 (2d. Cir. 2005) (the Second Circuit held a “nondebtor release in a plan of
      reorganization should not be approved absent the finding that truly unusual circumstances render the
      release terms important to the success of the plan. . . .”).

                                                        7
Case 20-18445-JKS      Doc 484     Filed 10/21/20 Entered 10/21/20 12:48:27               Desc Main
                                  Document     Page 8 of 10



      these conclusions. Id. at 214-15. Specifically, courts in this circuit have considered

      the following factors in determining whether a non-consensual release satisfies the

      “hallmarks” discussed in Continental: “(i) the non-consensual release is necessary to

      the success of the reorganization; (ii) the releasees have provided a critical financial

      contribution to the debtor’s plan; (iii) the releasees’ financial contribution is

      necessary to make the plan feasible; and (iv) the release is fair to the non-consenting

      creditors, i.e., whether the non-consenting creditors received reasonable

      compensation in exchange for the release.” In re Spansion, Inc., 426 B.R. 114, 144-

      145 (Bankr. D. Del. 2010).

             Here, the Debtors have not argued that the Releases can be imposed without

      consent. In any event, such an argument would lack merit because there is no factual

      basis to support the necessity of the Releases to the reorganization, particularly here

      where the Plan proposes a liquidation. Specifically, when applying the Continental

      factors to the facts of this case, it is clear that the Releases contravene Bankruptcy

      Code Section 524(e) and applicable Third Circuit law. There is no evidence that fair

      consideration was provided specifically in exchange for the release of claims against

      nondebtors or that all of the nondebtor parties being released made contributions to

      the Plan. Indeed, the “Released Party” definition includes not only the enumerated

      parties, but also, among others, those parties’ current and former officers and

      directors and entities, as well as former predecessors, successors, affiliates and others

      who may not have contributed anything to the Plan or the restructuring process.

      There has not been an adequate showing that all of the numerous parties being

      released have provided a critical financial contribution, or that the Releases are fair to



                                                   8
Case 20-18445-JKS      Doc 484     Filed 10/21/20 Entered 10/21/20 12:48:27               Desc Main
                                  Document     Page 9 of 10



      RTW’s shareholders and subordinated claimants who, under any scenario, will

      receive nothing under the Plan.

             II. The Court lacks jurisdiction to approve the Releases.

             Bankruptcy courts are courts of limited jurisdiction. While the Releases appear to be

      limited to claims relating to the Debtors, that nexus alone is insufficient to grant the court the

      constitutional authority to approve the Releases under the Supreme Court’s holding in Stern

      v. Marshall, 564 U.S. 462 (2011).

             In Stern, the Supreme Court held that Article III of the Constitution requires that

      bankruptcy courts enter final judgments only on claims that “stem from the bankruptcy itself

      or would necessarily be resolved in the claims allowance process”; otherwise, the bankruptcy

      court must submit proposed findings to the district court. Stern, 564 U.S. at 499. Therefore,

      to the extent that the jurisdictional statute permits a bankruptcy court to enter final judgment

      as to a claim that falls outside this boundary, the statute is unconstitutional as applied. Id. at

      482. Here, the non-debtor claims purported to be released neither stem from the bankruptcy

      itself nor have any connection to the claims allowance process.

             In applying Stern to nonconsensual third party releases, the Third Circuit recently

      held that such releases could be approved by a bankruptcy court where the releases were

      “integral to the restructuring of the debtor-creditor relationship.” In re Millennium Lab

      Holdings II, LLC, 945 F.3d 126, 137 (3d Cir. 2019). The Third Circuit held that the releases

      in that case were integral because, without the releases, the released parties would not have

      made contributions under the plan that were necessary to the feasibility of the plan and

      without which the “Debtors would likely have shut down.” Id. Here, there can be no

      argument that the Releases granted to numerous non-debtors with tenuous relationships to the



                                                   9
Case 20-18445-JKS      Doc 484 Filed 10/21/20 Entered 10/21/20 12:48:27                  Desc Main
                              Document    Page 10 of 10



      Debtors in a liquidation context are an integral part of the restructuring of the debtor-creditor

      relationship. Thus, the Court lacks the constitutional authority to approve them.

                                              CONCLUSION

             For all of the foregoing reasons, the SEC requests that the Court deny approval of the

      Disclosure Statement and confirmation of the Plan unless the Plan is amended to provide that

      either (a) the Releases are deleted from the Plan or (b) that public shareholders and holders of

      Subordinated Claims be required to opt in to the Releases in order to be bound.


       Dated: New York, New York
              October 21, 2020



                                                      UNITED STATES SECURITIES AND
                                                      EXCHANGE COMMISSION

                                                      By: /s/ Alan S. Maza
                                                      Alan S. Maza
                                                      Senior Counsel
                                                      New York Regional Office
                                                      200 Vesey St., Suite 400
                                                      New York, New York 10281
                                                      Phone: (212) 336-1100
                                                      Fax: (212) 336-1348
                                                      Mazaa@sec.gov


      Of Counsel: Alistaire Bambach
                  Morgan Bradylyons




                                                 10
